DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:  In line 1 of each claim, “apparatus” should be changed to –device-- (see claim 15 as it recites a “device” in line 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun, U.S. Patent Pub. No. 2020/0245235.
Regarding claims 1, 9 and 15, Chun discloses a method, apparatus and device comprising: obtaining, by a device, a list of equivalent standalone non-public networks (eSNPNs) (see 0397) corresponding to a home SNPN of the device (A PLMN in a selector list, including a home PLMN/HPLMN, may have multiple occurrences  with different access technology identifiers and/or identifier for non-public networks) (0418, 0421) further, (for the support of a non-public network, it shall be possible to have an associated identifier for a non-public network i.e., PLMN selector list is extended to include NPN ID. Accordingly, each item of the PLMN selector list may include a PLMN name and associated RAT and additionally a non-public ID (0496, 0501); and accessing, by the device, a second SNPN which is at a location different from a location of the home SNPN and/or which is at a higher priority than a third SNPN (see 0389, 0430), in response to: identifying the second SNPN; and the list including the second SNPN as an eSNPN corresponding to the home SNPN of the device (0421) (the home network operator identifies alternative network ID’s as the HPLMN and stores in the USIM an indication to the UE that a group of PLMN’s are treated as the HPLMN regarding the PLMN selection. Any PLMN to be declared as an equivalent to the HPLMN shall be present within the EHPLMN list and is called an EHPLMN. When the EHLPMN list is present, any PLMN in this list shall be treated as the HPLMN in all network and cell selection procedures) (0421).
Regarding claims 2, 10 and 16, Chun discloses receiving the list from one or more of: an access and mobility function (AMF); or a radio access network (0255, 0334, 0376).
Regarding claims 3, 11 and 17, Chun discloses maintaining and managing the list by a network identifier management function (0365, 0366).
Regarding claims 4, 12 and 18, Chun discloses sending, by the device, a registration request to a first SNPN; and receiving the list at least in response to the registration request (when the UE switches on) (0255).
Regarding claims 5, 13 and 19, Chun discloses the method of claim 4, further comprising receiving the list in one of: a registration accept message; or a registration reject message (0255).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Oroskar et al. (Oroskar), U.S. Patent No. 9,578,584.
Regarding claims 14 and 20, Chun discloses the apparatus/device of claims 12 and 18 as described above. Chun, however, fails to disclose wherein the registration request includes credentials of the device and the address of a network identifier management function (NMF) that maintains and manages the list.
Oroskar reads on this limitation in that each base station maintains a neighbor list of nearby coverage areas and when a UE engages in a process to register with the network, it transmits a registration request that identifies the coverage area of the base station that maintains the neighbor list. It should be noted that the UE inherently transmits its credentials with the registration request (col. 6, line 47-col. 7, line 10).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Chun with the teachings of Oroskar for the purpose of ensuring the UE registers with the coverage area providing the strongest signal as taught in Oroskar (col. 7, lines 1-5).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, prior art fails to suggest or render obvious wherein the registration request includes credentials of the device and the address of a network identifier management function (NMF); the method further comprising: receiving, by an access and mobility function (AMF) serving the second SNPN, the registration request; locating, by the AMF, the NMF via the address; and providing the credentials to the NMF in a validation request.
Regarding claims 7 and 8, they are indicated allowable based solely on their dependence from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646